Carleton, J.,

delivered the opinion of the court.
This is an application for the benefit of the act for the relief of insolvent debtors, of March 25th, 1808.
All the creditors who appeared, consented to the discharge of the petitioner. The judge, nevertheless, ex officio, remanded him to prison, being of opinion, as he states in his judgment, that the petitioner was a merchant or trader, and had neglected to deposit his books in court for examination, and that the claims of the creditors were not strictly proved.
As no question, touching the discharge of the insolvent from his debts, can arise on the proceedings, our view of the case is limited to his discharge from imprisonment only and we think, that, inasmuch as none of the creditors made any opposition, and that Allen & Co., at whose instance he was imprisoned, consented to his discharge, there exists no good reason why he should not be released accordingly, *
is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, that the petitioner, Alexander Powell, be discharged from imprisonment, and that the costs in both courts be borne by the effects surrendered to his creditors.